                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   William E. Camy, SBN 291397
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706
                                                       Attorneys for Defendant
                                                   6
                                                       CITY OF RANCHO CORDOVA
                                                   7
                                                                                         UNITED STATES DISTRICT COURT
                                                   8                                    EASTERN DISTRICT OF CALIFORNIA
                                                   9
                                                  10   N.M., Successor-in-Interest to Decedent             CASE NO. 2:18-cv-01830 WBS-KJN
                                                       MIKEL McINTYRE, by and through his
                                                  11   Guardian Ad Litem CAS’SIUS HUDSON;                  JOINT STIPULATION FOR DISMISSAL
                                                       BRIDGETT McINTYRE, an individual,                   OF DEFENDANT CITY OF RANCHO
                                                  12
                                                                                                           CORDOVA AND ORDER
                 350 University Ave., Suite 200




                                                  13                     Plaintiffs,
                    Sacramento, CA 95825
PORTER | SCOTT




                                                                                                           Complaint Filed: 06/26/2018
                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   v.
                                                  15
                                                       CITY OF RANCHO CORDOVA, a
                                                  16   municipal corporation; COUNTY OF
                                                       SACRAMENTO, a municipal corporation;
                                                  17   and DOES 1-25, inclusive, individually and
                                                  18   in their official capacity as police officers for
                                                       the CITY OF RANCHO CORDOVA and
                                                  19   COUNTY OF SACRAMENTO; and DOES
                                                       26-50, inclusive, individually and in their
                                                  20   official capacity as employees for the
                                                  21   Sacramento County Sheriff’s Department
                                                       and/or Rancho Cordova Police Department,
                                                  22
                                                                   Defendants.
                                                  23   ___________________________________/
                                                  24
                                                  25           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the parties
                                                  26   hereto that this action be dismissed with prejudice as to DEFENDANT CITY OF RANCHO
                                                  27   CORDOVA only; each party to bear their own attorneys’ fees and costs.
                                                  28   ///



                                                       {01912150.DOCX}                         1
                                                       JOINT STIPULATION FOR DISMISSAL OF DEFENDANT CITY OF RANCHO CORDOVA AND ORDER
                                                   1   Dated: November 1, 2018                             PORTER SCOTT
                                                                                                           A PROFESSIONAL CORPORATION
                                                   2
                                                   3                                                       By      /s/ William E. Camy
                                                                                                                   Carl L. Fessenden
                                                   4                                                               William E. Camy
                                                                                                                   Attorneys for City of Rancho
                                                   5
                                                   6
                                                                                                           LAW OFFICES OF JOHN L. BURRIS
                                                   7
                                                   8   Dated: November 1, 2018                             By      /s/ Melissa Nold
                                                                                                                   John L. Burris
                                                   9
                                                                                                                   Adante Pointer
                                                  10                                                               Melissa Nold
                                                                                                                   Attorneys for Plaintiff
                                                  11
                                                  12
                                                                                                       ORDER
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14           Pursuant to F.R.CIV.P.41(a)(1)(A)(ii), Defendant CITY OF RANCHO CORDOVA is

                                                  15   hereby ordered dismissed with prejudice, each party to bear their own attorneys’ fees and costs.

                                                  16   Dated: November 2, 2018
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28



                                                       {01912150.DOCX}                         2
                                                       JOINT STIPULATION FOR DISMISSAL OF DEFENDANT CITY OF RANCHO CORDOVA AND ORDER
